U.S. DISTRICT COURT

IN THE UNITED STATES DISTRICT COURT, NORTHERN DISTRICT OF TEXAS |

 

 

 

ae 1
FOR THE NORTHERN DISTRICT OF TEXAS) FILED
AMARILLO DIVISION |
| JAN 1 6 2020
DARRELL KIMBROUGH, MSN, FNP-C, § _ |
MARY BENARD, MSN, FNP-C, and § | CLERK, U.S. DISTRICT COURTS
TINA SPOHN-LEDFORD, MSN, FNP-C, § | By a)
§ a , Deputy \
Plaintiffs, §
§
v. § 2:18-CV-82-Z-BR
§
NAEEM KHAN, M.D. and §
AMARILLO URGENT CARE, LLC, §
§
Defendants. §
ORDER

On November 19, 2019, the United States Magistrate Judge entered findings and
conclusions (ECF No. 66) on Naeem Khan, M.D. and Amarillo Urgent Care, LLC’s (collectively
“Defendants”) Motion for Summary Judgment (ECF No. 44). The Magistrate Judge recommends
that Defendants’ motion be DENIED. No objections to the findings, conclusions, and
recommendation have been filed.

After making an independent review of the pleadings, files, and records in this case, and
the findings, conclusions, and recommendation of the Magistrate Judge, the Court concludes that
the findings and conclusions are correct. It is therefore ordered that the findings, conclusions, and
recommendation of the Magistrate Judge are ADOPTED. Defendants’ Motion for Summary

Judgment (ECF No. 44) is DENIED.

SO ORDERED.
Matthew J. mnie
TED STATES DISTRICT JUDGE
